Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 07/13/2022, wherein Claims 1, 12, and 19 have been amended, Claims 3, 4, 13, 14, and 20 have been cancelled, and new Claims 21-25 have been added. Claims 1, 2, 5-12, 15-19, and 21-25 are pending.

Response to Arguments
Regarding 35 USC 103 rejection: Applicant’s arguments filed on 07/13/2022 with respect to claims, have been considered but are moot because of the new ground of rejection necessitated by the amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 1, 12, and 19:
These claims include limitation that is not clearly described in the specification.
This limitation is: “second reference vector”. Written description is silent on “second reference vector”, since only one reference vector is described (see para 0060 of the Specification).
	For the purpose of compact prosecution, the examiner interpreted a second reference vector as the same as first reference vector (see para 0060 of the Specification).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-12, 15-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US20170217371A1 to Yatsuri et al. (hereinafter Yatsuri) in view of US20070291125 to Marquet (hereinafter Marquet), and in further view of US20160227193A1 to Osterwood et al. (hereinafter Osterwood).

Regarding Claim 1:  Yatsuri discloses:
“A device comprising processing circuitry coupled to storage, wherein the processing circuitry is configured to” (Fig. 1; para 0022 – “In FIG. 1… stereo processor (controller) 200 (i.e. processing circuitry, added by examiner), image signal recorder 300, sensors 400, monitor 500, recording device 600 (i.e. storage, added by examiner), and power source I/F 700.”):
“determine first displacement sensor proximate to a first test structure” (Fig. 2; para 0026 – “in order to detect the positional displacements… first sensor (first detector) 400 a is disposed near left camera 101 (i.e. first test structure, added by examiner)”);
“determine second displacement sensor proximate to a second test structure” (Fig. 2; para 0026 – “in order to detect the positional displacements… second sensor (second detector) 400 b is disposed near right camera 102 (i.e. second test structure, added by examiner));
“apply a test condition to the first test structure, and the second test structure” (para 0046 – “First laser beam-emitting element 431 a emits a laser beam (i.e. applying a test condition, added by examiner) toward a back of lens 111, and first light-receiving element 430 a receives reflected light from reflecting plate 432 disposed backward. This makes it possible to perform correction according to the positional displacement amount of the camera for distance measurement.”; para 0047 – “While the fourth exemplary embodiment has described a case of left camera 101 (i.e. first test structure, added by examiner) as one example, this also applies to a case of right camera 102 (i.e. second test structure, added by examiner )”);
“collect a first output from applying the test condition to the first test structure” (Figs. 7 and 8; para 0042 – “In FIG. 7, first laser beam-emitting element 431 a (i.e. element applying the test condition to the first test structure, added by examiner) and first light-receiving element 430 a (interpreted as collecting a first output, added by examiner) are attached near left camera 101”);
“collect a second output from applying the test condition to the second test structure” (Figs. 7 and 8; para 0042 – “Second laser beam-emitting element 431 b i.e. element applying the test condition to the first test structure, added by examiner) and second light-receiving element 430 b (interpreted as collecting a first output, added by examiner) are attached near right camera 102.”);
“generate a first deviation vector by comparing the first output; generate a second deviation vector by comparing the second output” (para 0024 – “Stereo processor 200 includes positional displacement amount calculator 201 that calculates displacement amounts based on the physical positional information on left camera 101 and right camera 102 obtained from sensors 400, correction value recorder 202 that records the positional displacement amounts (interpreted as deviation vectors, added by examiner), image correction unit 203 that changes cutout positions of images captured by left camera 101 and right camera 102 based on the positional displacement amounts, and distance measurement unit 204 that calculates the parallax from the cutout right and left images and converts the parallax into the distance to the object to be measured.”);
“determine a first design status of the first structure based on the first deviation vector; and determine a second design status of the second structure based on the second deviation vector” (Fig. 5, S4 – “Display error (maintenance is needed)“ (interpreted as first design status, added by examiner); S5 – “Store displacement amount as correction value” (interpreted as second design status, added by examiner); para 0035 – “FIG. 5 is a flowchart illustrating calibration processing of vehicle-mounted stereo camera device 100. When a driver starts an engine of a vehicle, image signals captured by left camera 101 and right camera 102 are input into stereo processor 200, and then calibration processing starts (S1). Positional displacement amount calculator 201 of stereo processor 200 calculates the physical displacement amounts of the cameras (S2). A certain threshold is provided in advance for the displacement amounts calculated here, and stereo processor 200 determines whether at least one of the displacement amounts exceeds the threshold (S3). When the at least one of the displacement amounts exceeds the threshold, stereo processor 200 causes monitor 500 to display an error and notifies the driver that maintenance is needed (S4).”).
	Yatsuri is silent on:
“a first reference vector, wherein the first reference vector is obtained by applying the test condition to a reference structure separately from testing the first test structure; a second reference vector, wherein the second reference vector is obtained by applying the test condition to a reference structure separately from testing the second test structure; determine a first array of displacement sensors; determine a second array of displacement sensors; apply a test condition to the first array, the second array”.
However, Marquet discloses:
“a first reference vector, wherein the first reference vector is obtained by applying the test condition to a reference structure separately from testing the first test structure; a second reference vector, wherein the second reference vector is obtained by applying the test condition to a reference structure separately from testing the second test structure” (Fig. 3a; para 0029 – “For this purpose we define for the left image acquired by the left camera and orthonormal affine reference frame … and whose basis vectors (i.e. reference vectors, added by examiner) {right arrow over (u)}G and {right arrow over (v)}G correspond respectively to the horizontal and vertical axes of the matrix. …”; Fig, 2a, 2b; lines L1 and L2; para 0048 – “let RR=(OR, {right arrow over (x)}R, {right arrow over (y)}R, {right arrow over (z)}R) be the so-called road reference frame or running track reference frame, the vector {right arrow over (x)}R being parallel to the straight lines L1 and L2 (interpreted as reference structure, where images are constructed about the lines, added by examiner) belonging to the plane of the road, the vector {right arrow over (y)}R being parallel to the plane of the road and perpendicular to the direction defined by {right arrow over (x)}R”).
	Both Yatsuri and Marquet are silent on:
“determine a first array of displacement sensors; determine a second array of displacement sensors; apply a test condition to the first array, the second array”.
	However, Osterwood discloses:
“determine a first array of displacement sensors; determine a second array of displacement sensors; apply a test condition to the first array, the second array” (para 0031 – “the stereo vision system includes a housing, a first sensor array disposed within the housing, a second sensor array disposed within the housing, and a light source disposed within the housing.”; para 0014 – “the processor can estimate a first three-dimensional position of the laser, the scanner, and/or the stereo image sensor based at least in part on the first representation. The processor can also determine a second three-dimensional position estimate of the laser, the scanner, and/or the stereo image sensor and estimate the difference based on the first three-dimensional position estimate and the second three-dimensional position estimate (i.e. the sensor is a displacement sensor, added by examiner).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising circuitry coupled to storage, disclosed by Yatsuri/Marquet combination, as taught by Osterwood, in order to facilitate the testing and measurements of the structure with higher level of accuracy measuring the displacement from different angles.
With regards to Claims 12 and 19, Yatsuri/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 1.

Regarding Claim 2:  Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
	Yatsuri further discloses:
“wherein the first test structure is a first stereo camera and the second test structure is a second stereo camera” (para 0011 – “FIG. 1 is a block diagram illustrating a configuration of vehicle-mounted stereo camera device 100 according to the first exemplary embodiment. In FIG. 1, vehicle-mounted stereo camera device 100 includes left camera (first image capturing unit) 101, right camera (second image capturing unit) 102”).

Regarding Claim 5: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the first array and the first test structure are disposed at a first distance from each other allowing no contact between the first array and the first test structure” (Fig. 8; para 0045 – “first laser beam-emitting element 431 a and first light-receiving element 430 a are disposed behind lens 111. First laser beam-emitting element 431 a emits a laser beam toward a back of lens 111, and first light-receiving element 430 a receives reflected light from reflecting plate 432 disposed backward. This makes it possible to perform correction according to the positional displacement amount of the camera for distance measurement.”).
	Yatsuri is silent on:
“the first array”.
	However, Osterwood discloses:
“the first array” para 0031 – “the stereo vision system includes a housing, a first sensor array disposed within the housing, a second sensor array disposed within the housing, and a light source disposed within the housing.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising circuitry coupled to storage, disclosed by Yatsuri/Marquet combination, as taught by Osterwood, in order to facilitate the testing and measurements of the structure with higher level of accuracy measuring the displacement from different angles.
With regards to Claim 15, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 5.

Regarding Claim 6: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the first design status or the second design status is at least one of a failed alignment or a successful alignment between the first structure and the second structure” (Fig. 5, S4 – “Display error (maintenance is needed)“ (interpreted as first design status, added by examiner); S5 – “Store displacement amount as correction value” (interpreted as second design status, added by examiner); para 0035 – “FIG. 5 is a flowchart illustrating calibration processing of vehicle-mounted stereo camera device 100. When a driver starts an engine of a vehicle, image signals captured by left camera 101 and right camera 102 are input into stereo processor 200, and then calibration processing starts (S1). Positional displacement amount calculator 201 of stereo processor 200 calculates the physical displacement amounts of the cameras (S2). A certain threshold is provided in advance for the displacement amounts calculated here, and stereo processor 200 determines whether at least one of the displacement amounts exceeds the threshold (S3). When the at least one of the displacement amounts exceeds the threshold, stereo processor 200 causes monitor 500 to display an error and notifies the driver that maintenance is needed (S4).”).
With regards to Claim 16, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 6.

Regarding Claim 7: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the first design status indicates a failed alignment when a comparison between the first structure and a reference structure results in a difference that is below an alignment threshold” Fig. 5, S4 – “Display error (maintenance is needed)“ (interpreted as first design status, added by examiner); S5 – “Store displacement amount as correction value” (interpreted as second design status, added by examiner); para 0035 – “FIG. 5 is a flowchart illustrating calibration processing of vehicle-mounted stereo camera device 100. When a driver starts an engine of a vehicle, image signals captured by left camera 101 and right camera 102 are input into stereo processor 200, and then calibration processing starts (S1). Positional displacement amount calculator 201 of stereo processor 200 calculates the physical displacement amounts of the cameras (S2). A certain threshold is provided in advance for the displacement amounts calculated here, and stereo processor 200 determines whether at least one of the displacement amounts exceeds the threshold (S3). When the at least one of the displacement amounts exceeds the threshold, stereo processor 200 causes monitor 500 to display an error and notifies the driver that maintenance is needed (S4).
With regards to Claim 17, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 7.

Regarding Claim 8: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the first design status indicates a successful alignment when a comparison between the first structure and a reference structure results in a difference that is below an alignment threshold” (para 0036 – “when none of the displacement amounts exceeds the threshold, stereo processor 200 stores the displacement amounts in correction value recorder 202 as the correction values (S5)”).
With regards to Claim 18, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 8.

Regarding Claim 9: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri is silent on:
“wherein the first output and the second output are rotational measurements”.
	However, Osterwood discloses:
“wherein the first output and the second output are rotational measurements” (para 0133 – “The precise internal timing of the inventive sensor units enables another camera calibration approach. When the cameras are not fitted with infrared filters, the reflection of the laser beam from an object in the scene may appear as a spot in the images. This spot can be detected using image processing techniques. Its position provides correspondence between the laser-measured 3D point and a pair of 2D locations in the left and right images. The rotation of the laser provides a collection of these correspondences, which are exactly the input to compute camera calibration.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising circuitry coupled to storage, disclosed by Yatsuri/Masquet/Osterwood combination, as taught by Osterwood, in order to improve the accuracy of the displacement determination.

Regarding Claim 10: YatsuriMarquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the test condition is vibration or thermal shock” (para 0030 – “for on-vehicle applications, influence of temperature change, vibration, and the like inside the vehicle is large and is likely to cause positional displacements”).

Regarding Claim 11: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri further discloses:
“wherein the first array and the second array have minimal displacement when subjected to the test condition” (Fig. 2; para 0025 – “FIG. 2 is a schematic view illustrating the configuration of vehicle-mounted stereo camera device 100 according to the first exemplary embodiment. In FIG. 2, left camera 101 and right camera 102 are mounted inside the vehicle at a distance of a base length away via frame 103 to cause visual fields to overlap each other (i.e. to have the minimal displacement when subjected to the test condition, added by examiner). Left camera 101 and right camera 102 are adjusted during manufacturing to cause optical axes to become parallel with each other”).

Regarding Claim 21: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri is silent on:
“wherein the first output comprises measurements in the form of pitch, yaw, and roll corresponding to the first test structure, and the second output comprises measurements in the form of pitch, yaw, and roll corresponding to the second test structure”.
However, Marquet discloses: 
“wherein the first output comprises measurements in the form of pitch, yaw, and roll corresponding to the first test structure, and the second output comprises measurements in the form of pitch, yaw, and roll corresponding to the second test structure” (Abstract; para 0008 – “determining the calibration error by determining the pitch error and the yaw error in the form of the intercamera difference of angle of pitch, respectively of angle of yaw on the basis of said coordinates of the intersection points determined for the left image and for the right image, and in that said rectification of said left and right images is performed as a function of said pitch error and of said yaw error”; para 0056 – “We put moreover, by definition of the apparent angles {θxg, θyg, 0zg} of roll, pitch and yaw for the left camera with respect to the reference frame of the road (interpreted as including the first and second test structures, which are the lines on the road, added by examiner): …and by definition of the apparent angles {θxd, θyd, θzd} of roll, pitch and yaw for the right camera with respect to the reference frame of the road: …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising circuitry coupled to storage, disclosed by Yatsuri/Masquet/Osterwood combination, as taught by Marquet, in order to improve the accuracy of measurements by incorporating the evaluation of the rotational features of sensors.
With regards to Claims 23 and 25, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 21.

Regarding Claim 22: Yatsuri/Marquet/Osterwood combination discloses the device of Claim 1.
Yatsuri is silent on:
“wherein the first array of displacement sensors and the second array of displacement sensors are linear non-contact type sensors”.  
	However, Osterwood discloses:
“wherein the first array of displacement sensors and the second array of displacement sensors are linear non-contact type sensors” (para 0031 – “the stereo vision system includes a housing, a first sensor array disposed within the housing, a second sensor array disposed within the housing, and a light source disposed within the housing.”; Abstract – “A sensor can also include a laser rangefinder that provides range data suitable for calibrating the stereo camera and for improving its accuracy in certain environments”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device comprising circuitry coupled to storage, disclosed by Yatsuri/Masquet/Osterwood combination, as taught by Osterwood, in order to improve the accuracy of measurements
With regards to Claim 24, Yatsuri/Marquet/Osterwood combination discloses the claimed limitations as disclosed with regards to Claim 22.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090135246 to Uchiyama et al. (hereinafter Uchiyama) discloses the stereo camera having right and left cameras attached to a vehicle.
US20180350107 to Myokan (hereinafter Myokan) discloses the image processing apparatus and image processing method capable of correction to an image misalignment of a stereo camera based on at least two parameters namely pitch, yaw and roll angle difference. 
US20210291780 to Cech et al. (hereinafter Cech) discloses detection and monitoring of occupant seat belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2857

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863